Per Curiam.
The Supreme Court of Georgia having reversed the judgment of this court in Sale v. Leachman, 106 Ga. App. 879 (129 SE2d 88), the judgment of this court in the case is vacated. The Supreme Court held, 218 Ga. 834 (131 SE2d 185), that the portion of Ga. L. 1950, pp. 289, 290, which alludes to “twelve months or longer” transpiring subsequently to the entry or order requiring the father to pay a specified sum for the support of his children is construed to mean twelve months immediately preceding the filing of the adoption proceedings. This holding is made the holding of this court. Accordingly, the judgment is

Reversed.


All the Judges concur.